Scott F. Chatfield, Esq. Attorney for Village of Tully
You request an opinion whether the Village of Tully has the authority to require insurance agents licensed by the Superintendent of Insurance of the State of New York to register with the village clerk and obtain a license under a local law requiring peddlers, solicitors, canvassers and hawkers to register with, pay a fee to and obtain a license from the village clerk allowing the licensee to do business within the village, and making a failure to obtain the license an offense punishable by a fine.
The insurance business is regulated by the State of New York through the Insurance Law. Insurance agents are licensed by the Superintendent of Insurance of the State under the provisions of Insurance Law, Article VI (§§ 110-132). As stated in Corsa  Son v Harnett, 92 Misc.2d 569 (Sup Ct, Nassau Co [1977]) at p 571:
  "The business of insurance is one which affects the public interest. Today, as never before, consumers are placing considerable stress upon the protection afforded by insurance. As a result the insurance industry is subjected to minute and specific statutes and regulations. The Legislature specifies how and on what terms the companies and their agents may do business."
As said in Hearthstone Insurance Company of Massachusetts v Village ofPenn Yan, 53 Misc.2d 359 (Sup Ct, Yates Co [1965]): "State regulations supersede all local regulations."
In our opinion, a local law of the Village of Tully requiring peddlers, solicitors, canvassers and hawkers to register with, pay a fee to and obtain a license from the village clerk does not apply to insurance agents licensed by the Superintendent of Insurance of the State of New York. The State has preempted that field of regulation.